Citation Nr: 1612390	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for right knee post-operative anterior cruciate ligament repair, with patellofemoral syndrome (hereinafter right knee disability). 

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2012, the Board remanded the claim for further development, to include providing proper notice to the Veteran regarding substantiating his claim for service connection for a left knee disability on a secondary basis, to obtain any outstanding private treatment records, and to obtain a new VA examination.  A VCAA notice was sent in January 2013 to the address on record for the Veteran and it notified him of what evidence must be shown for secondary service connection and asked him to provide authorization to obtain private treatment records.  In addition, the RO scheduled the Veteran for a VA examination.   The Board finds that the RO substantially complied with the remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).  However, further development is necessary prior to final adjudication of the claim. 

In his May 2009 Form 9, the Veteran requested a hearing before the Board.  A hearing was scheduled in September 2012.  The Veteran did not appear on the date scheduled; however, in a June 2013 correspondence, the Veteran's representative provided good cause for the Veteran's failure to appear.  In December 2015, the Board sent the Veteran a letter to clarify whether the Veteran wanted to reschedule his hearing.  No response was received by the Veteran.  Given the foregoing, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain any outstanding medical records and to schedule a VA examination.  

Service Connection Claim 

The Veteran asserts that he has a left knee disability that is related to his service-connected right knee disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was afforded a VA joints examination in April 2008 at which time the examiner diagnosed minimal degenerative joint disease of the left knee which the examiner opined is not caused by or a result of the right knee disability.  The rationale was that there were no post-service treatment records for a left knee disability and that any "aches and pains" are likely caused by 18 years of employment as a police officer.  

The Board determined in its 2012 remand that the April 2008 opinion was inadequate for adjudication purposes.  The Veteran was scheduled for a VA examination in March 2013 to assess the nature and etiology of any left knee disability.  A printout from the San Antonio VA Medical Center documents that the Veteran was a "no show" for his March 5, 2013 compensation and pension (C&P) examination.  However, as stated previously, the Veteran provided correspondence associated with the file in June 2013, which stated that he had been working out of the country as a contract employee for the last 20 to 22 months.  

The Board finds that the Veteran has shown good cause for missing the examination, and on remand, the examination should be rescheduled.  See 38 C.F.R. § 3.655 (2015).

It is important to note that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner, in April 2008, opined that the Veteran's left knee disability is not caused by or a result of his service-connected right knee disability, it is unclear whether the left knee disability was aggravated by his right knee disability.  Further, inasmuch as additional treatment records are being requested, on remand, the VA examiner must review any and all additional treatment records, and then provide an opinion as to whether the Veteran's left knee disability has been aggravated by the service-connected right knee disability.  

Increased Rating Claim

In his May 2009 substantive appeal, the Veteran asserted that he has right knee swelling, and instability.  In addition, he wears a Neoprene support brace on his right knee.  VA treatment records include a December 2009 report which shows that he was prescribed Naproxen for right knee pain and inflammation, in addition to a course of physical therapy.  However, there are no additional VA treatment records associated with the claims file and the record reflects that the Veteran last underwent a VA joints examination in April 2008.  

The Veteran contends that he is entitled to a compensation rating greater than his assigned rating of 0% because he was not properly instructed during his VA examination.  See May 2009 Form 9.  Additionally, he claims that his right knee disability has become a great hindrance in his life because he is not "able to run, walk great distances, use stairways, [or], kneel down."  Id.  Given that the Veteran's last VA examination was in April 2008 and he has provided evidence that his condition has worsened since then, the Board finds that a new examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (d) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c) (4) (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through December 2009.  On remand, more recent records should be obtained and associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1. First, ask the Veteran to provide authorization for release of any private treatment records, to include physical therapy records, pertaining to his service-connected right knee disability and any left knee disability that are not already of record.  Request any records properly identified by the Veteran.  All efforts to obtain such records should be noted in the claims file.

2. Appropriate efforts must also be made to obtain all available VA treatment records since December 2009.  

3. Following the above development, schedule the Veteran for a VA examination to assess (1) the current nature and etiology of any left knee disability and (2) the current severity of his service-connected right knee disability.   

The claims file, to include records on Virtual VA and the Veterans Benefit Management System (VBMS), should be made available for review, and the examination report should reflect that such review occurred.  

All necessary tests, including imaging studies, should be performed and the results documented in the report, to specifically include range of motion testing.

First, in regard to the left knee disability service connection claim, based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability was caused by the Veteran's service-connected right knee disability or was aggravated by his service-connected right knee disability.
An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the current left knee disability is aggravated by the service-connected right knee disability, the examiner must determine a baseline level of severity of the left knee disability, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the left knee disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Second, in regard to the right knee disability increased rating claim, range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner should also perform testing of all ligaments and characterize any findings of subluxation and/or lateral instability as mild, moderate, or severe.  Additionally, the examiner should assess the cartilage in both knees and note any dislocation or episodes of 'locking', pain, and effusion in the joint.   All symptoms should be reported in detail.

The examiner should also provide an opinion concerning the effects of the Veteran's knee disabilities on his ability to work.  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report. 

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



